Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group II, claims 24-32 in the reply filed on 02/26/2021 is acknowledged.  Claims 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Amended claims 16-22 now depend from claim 24.  Thus, claims 16-22 and 24-32 are presently pending in this application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both “end face” and “thread portion”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 22 and 29 rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  It is unclear as to what is meant by “drill jig comprising the second engagement structure”.  Claim 24 defines the tool 100 (Fig. 11) as having a “second engagement structure” of threads 91.  Fig. 16 discloses the drill jig 140 has threads 141.  It is unclear how the drill jig 140 comprises the second engagement structure 91 of the tool 100.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24, 26-27 and 30 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Pritchard (3990438). 
Regarding claim 24, Pritchard discloses a system (Figs. 7-8 disclose bone nail 22 and insertion tool 24) comprising: a bone nail 22 (Fig. 7) insertable into one or more bones or bone 
Regarding claim 26, Pritchard discloses wherein the first engagement structure 37 is an internal thread, the second engagement structure 39 is an outer thread on the tool 24, and the third engagement structure 34 is an outer thread on the bone anchor 20 (as shown in Figs. 7-8).
Regarding claim 27, Pritchard discloses the tool 24 comprises: a guiding pin 41 comprising the second engagement structure 39 (Fig. 8); and an adapter 23 connectable to the guiding pin 41 (Fig. 4), and comprising a head section (the portion that receives the drill; Fig 5 and col. 2, lin. 54-56) configured to receive an external force to drive the bone nail into the one or more bones or bone fragments when the first and second engagement structures are 
Regarding claim 30, Pritchard discloses wherein the bone anchor 20 comprises a shank 35 at a first end for anchoring in a bone, and the third engagement structure 34 formed at or adjacent a second end opposite the first end (Fig. 6).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (3990438) in view of Klaue (2010/0292722). 
  Regarding claims 16 and 25, Pritchard discloses wherein the bone nail 22 (Fig. 7) comprises a front portion 28/29 (Fig. 7) insertable into the one or more bones or bone fragments of the heel (the bones are fully capable of being heel bones), and a main portion 31 extending from the front portion 28/29 and having a rear end face opposite the front portion (the face having slots 32; Fig. 7), the main portion 31 defining the bore (col. 3, lin. 10-13 disclose the head 31 has a channel or socket extending therein); except for wherein the bore has a substantially straight pathway extending from the rear end face to a side opening in an outer surface of the main portion to receive the bone anchor therethrough.  However, Klaue teaches a similar bone nail 8 and screw 30 system (Fig. 6 and par. 0091) comprising a bore 39 
Regarding claim 17, Pritchard discloses wherein the first engagement structure 37 is an internal thread and the second engagement structure 39 is an outer thread on the tool 24 (as shown in Figs. 7-8).
Regarding claim 18, Pritchard discloses the tool 24 comprises: a guiding pin 41 having a first end comprising the second engagement structure 39 (Fig. 8), and a second end 42 opposite the first end (Fig. 8).
Regarding claim 19, Pritchard discloses wherein the tool 24 further comprises an adapter 23 comprising: a receiving portion configured to hold the second end 42 of the guiding pin (col. 2, lin. 54-65 disclose the head portion 42 is received within chuck 42); and a head section (the portion that receives the drill; Fig 5 and col. 2, lin. 54-56) configured to receive an external force to drive the bone nail into the heel when the first and second engagement 
Regarding claim 22, as best understood, Pritchard discloses the tool 24 comprises a drill jig (col. 2, lin. 54-55) comprising the second engagement structure to facilitate implanting of the bone anchor (Fig. 4 and col. 2, lin. 54-57 disclose the drill engages the adapter 23 to drive the bone anchor into the bone). 
Claims 20-21 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (3990438) in view of Klaue (2010/0292722) further in view of Overes (2013/0317502). 
As best understood, Pritchard in view of Klaue discloses the claimed invention of claims 16 and 24 including the head section defines a first longitudinal axis of the tool that is substantially aligned with a longitudinal axis of the bone nail, the longitudinal axis of the bone nail extending through the front portion and the rear end face (as shown in Fig. 5 the drill receiving head portion of adapter 23 defines the first longitudinal axis of the tool 24 which is aligned with the longitudinal axis of the bone nail 22 and Fig. 7 discloses the longitudinal axis extends through the front portion 28/29 and rear end face having slots 32); and an adapter 23 comprising a receiving portion configured to hold the guiding pin 41 (as shown in Fig. 4); except for the receiving portion defines a second longitudinal axis of the tool that is angled relative to the first longitudinal axis and extends through the first and second ends of the guiding pin when the guiding pin is held in the receiving portion; the adapter comprises a locking screw configured to lock the guiding pin when the guiding pin is held in the receiving portion and the tool comprises a drill jig to facilitate implanting of the bone anchor, the drill jig comprising: the 

However, Overes teaches a similar adapter (Fig. 58) comprising a receiving portion 1240 which defines a second longitudinal axis of a tool that is angled relative to a first longitudinal axis (Fig. 58 discloses the longitudinal axis of portion 1240 is angled from the longitudinal axis of portion 1262) and extends through a first and second ends of a guiding pin 1250 when the guiding pin is held in the receiving portion 1240 (as shown in Fig. 57); the adapter comprises a locking screw 1288 configured to lock the guiding pin 1250 when the guiding pin is held in the receiving portion 1240 (par. 0114) and the tool comprises a drill jig 60 to facilitate implanting of the bone anchor, the drill jig comprising: the second engagement structure; and an inner bore to receive a drill tool for forming an anchor bore in a bone for the bone anchor (par. 0086 discloses a drilling mechanism may be inserted through the drill jig 60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adapter in Pritchard in view of Klaue to include the receiving portion defines a second longitudinal axis of the tool that is angled relative to the first longitudinal axis and extends through the first and second ends of the guiding pin when the guiding pin is held in the receiving portion; the adapter comprises a locking screw configured to lock the guiding pin when the guiding pin is held in the receiving portion and the tool comprises a drill jig to facilitate implanting of the bone anchor, the drill jig comprising: the second engagement structure; and an inner bore to receive a drill tool for forming an anchor bore in a bone for the bone anchor, as suggested by Overes, for providing an insertion instrument that .
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard (3990438) in view Mantzaris et al. (2011/0230884) “Mantzaris”. 
Pritchard discloses the claimed invention of claims 24 and 30; except for wherein the bone anchor further comprises a middle section having a substantially smooth surface between the first and second ends and the middle section is configured to contact a flat surface of the bore adjacent to the side opening for impeding ingrowth of bone material in the bore when the bone anchor is fixed to the bone nail.  However, Mantzaris teaches a similar bone anchor 2100 (Fig. 21A) comprising a middle section 2135 having a substantially smooth surface between the first 2130 and second 2150 ends and the middle section 2135 is configured to contact a flat surface 2245 of the bore adjacent to the side opening for impeding ingrowth of bone material in the bore when the bone anchor is fixed to the bone nail (par. 0091 discloses the Morse taper of the internal surface 2245 against the smooth surface 2135 of the screw allows for a locked interference fit which would obviously prevent impeding ingrowth of bone material in the bore; Figs. 21A-22A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bone anchor in Pritchard to include a middle section having a substantially smooth surface between the first and second ends and the middle section is configured to contact a flat surface of the bore adjacent to the side opening for impeding ingrowth of bone material in the bore when the bone anchor is fixed to the bone nail, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774